      Case 2:20-cv-02973-SSV-KWR Document 147 Filed 04/21/21 Page 1 of 12




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    ELRIDGE JOSEPH SANCHEZ, JR.                             CIVIL ACTION

    VERSUS                                                     NO. 20-2973

    ANCO INSULATIONS, INC., ET AL                          SECTION "R" (4)



                          ORDERAND REASONS


        There are two motions before the Court.      Defendant, Huntington

Ingalls Incorporated ("Avondale"), moves to dismiss plaintiffs claim for loss

of consortium, service, and society. 1      Defendant, Lamorak Insurance

Company ("Lamorak"), 2 moves for summary judgment. 3 Plaintiff has not

opposed either motion.      For the reasons below, the Court grants both

motions.




1
     R. Doc. 141.
2    Lamorak indicates that it is erroneously referred to as "OneBeacon
America Insurance Company, formerly known as Commercial Union
Insurance Company," in the complaint. R. Doc. 136-3 at 1.
3    R. Doc. 136. No other party has joined in and adopted Lamorak's
motion for summary judgment.
Case 2:20-cv-02973-SSV-KWR Document 147 Filed 04/21/21 Page 2 of 12
Case 2:20-cv-02973-SSV-KWR Document 147 Filed 04/21/21 Page 3 of 12
Case 2:20-cv-02973-SSV-KWR Document 147 Filed 04/21/21 Page 4 of 12
Case 2:20-cv-02973-SSV-KWR Document 147 Filed 04/21/21 Page 5 of 12
Case 2:20-cv-02973-SSV-KWR Document 147 Filed 04/21/21 Page 6 of 12
Case 2:20-cv-02973-SSV-KWR Document 147 Filed 04/21/21 Page 7 of 12
Case 2:20-cv-02973-SSV-KWR Document 147 Filed 04/21/21 Page 8 of 12
Case 2:20-cv-02973-SSV-KWR Document 147 Filed 04/21/21 Page 9 of 12
Case 2:20-cv-02973-SSV-KWR Document 147 Filed 04/21/21 Page 10 of 12
Case 2:20-cv-02973-SSV-KWR Document 147 Filed 04/21/21 Page 11 of 12
Case 2:20-cv-02973-SSV-KWR Document 147 Filed 04/21/21 Page 12 of 12




                                     21st
